DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01/31/2022 (hereinafter “amendment”) has been accepted and entered. Claims 1-3, 7, 9, 13-15, 17-25 and 30-32 are pending. Claims 19-25 and 30-31 are withdrawn from consideration.

Claim Objections
The objection(s) to the claims are withdrawn as a result of the amendment.
Claim 32 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 15. 
	
Claim Rejections - 35 USC § 112(b)
The 35 U.S.C. 112(b) rejections of claim(s) 1-18 are withdrawn as a result of the amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7, 9, 13-15, 17-18 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Risch et al. US 3,637,101 in view of Walsh EP 2262699 A1, herein after referred to as Risch and Walsh.
Regarding Claim 1, Risch discloses a food or beverage ingredient container lid (Figs. 4-6, Col. 1 lines 13-14) having an insider surface and an outside surface (Figs. 4-6) and comprising a multi-layer liner laminated liner (1 composite sealing liner, Fig. 5) comprising at least one perforated lower layer (3 inner membrane, Figs. 2-7) comprising at least four perforations (10 perforations, Figs. 2 and 7) and at least one non-perforated upper layer (2 backing) comprising no perforations (Col. 2 lines 49-51), wherein the at least one non-perforated upper layer is releasably attached to the at least one perforated lower layer (Col. 3 lines 28-33; additionally, the removal of 2 resulting in the perforations now being open indicates that 2 has no perforations), and an uppermost layer (2) of the liner (1) is connected to the inside surface of the lid (20 cap, Figs. 5-6).
Risch is silent to the size of the diameter of the perforations.
Walsh teaches that the total length of the diameters of perforation (18) is in the range of 0.01 to 1 mm (diameters of the apertures may be 0.254 mm or greater; paragraph [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the perforations of the liner of Risch with the small diameter as taught by Walsh in order to allow the flow of air and/or other gas therethrough (paragraph [0037]). It would have been obvious to one of ordinary skill in the art to create a narrow opening through which gases may pass, and to modify the size of the opening to prevent liquid held within the container to pass through the perforations. It would have been particularly obvious to create a perforation with a diameter in the range of 0.01 to 1 mm because it was already obvious to someone (i.e. Walsh) to create a perforation with a diameter in this range.
Regarding Claim 2 Risch as modified discloses the food or beverage ingredient container lid of claim 1 and further discloses wherein the liner (1) comprises only one non-perforated upper layer (2, Figs. 5-6).
Regarding Claim 3 Risch as modified discloses the food or beverage ingredient container lid of claim 1 and further discloses wherein the liner (1) comprises at least two perforated lower layers (3 is a two-ply seal, Col. 2 lines 32-33).
Regarding Claim 7 Risch as modified discloses the food or beverage ingredient container lid of claim 1 and further discloses wherein the at least one non-perforated upper layer (2) is releasably connected to the at least one perforated layer (3), by way of an adhesive layer (4 wax facing; Col. 2 lines 59-63; releasably attached via Col. 3 lines 28-33).
Regarding Claim 9 Risch as modified discloses the food or beverage ingredient container lid of claim 1 and further discloses wherein a diameter or largest dimension of the at least one non-perforated upper layer (2) is equal to a diameter or a largest dimension of the at least one perforated layer (3, Figs 2 and 7; the perforated and non-perforated layers are bonded together before being punched from a sheet while joined shown in Fig. 1 and by virtue of being punched out while joined they have the same dimensions).
Regarding Claim 13 Risch as modified discloses the food or beverage ingredient container lid of claim 1 and further discloses where the at least four perforations (10) of the at least one perforated lower layer (3) are arranged such that in use each perforation is exposed to the atmosphere after detaching the at least one non-perforated upper layer (2) from the at least one perforated lower layer (Figs. 6-7; Col. 3 lines 28-33; when 2 is removed, 3 remains on the container rim, wherein the layer (3) has perforations (10), which are exposed to the atmosphere).
Regarding Claim 14 Risch as modified discloses the food or beverage ingredient container lid of claim 13 and further discloses wherein the at least four perforations (10) on the at least one perforated lower layer (3) are arranged in use to open a fluid communication 
Regarding Claim 15 Risch as modified discloses the food or beverage ingredient container lid of claim 1 and further discloses wherein an uppermost layer of the at least one perforated lower layer (3) in use becomes an uppermost layer of the liner after detaching the at least one non-perforated upper layer (2 lower part of Fig. 6 and Fig. 7; col. 3 lines 28-33; when 2 is removed, 3 remains on the container rim and become the uppermost layer).
Regarding Claim 17 Risch as modified discloses the food or beverage ingredient container lid of claim 1 and further discloses wherein the at least one non-perforated layer (2) on the inside surface of the lid is fixedly retained on the inside surface of the lid after the at least on perforated lower layer is detached (Figs 6, 7; col. 3 lines 28-33; 2 is retained on the inside surface of the lid, separated from 3, when the cap is removed).
Regarding Claim 18 Risch as modified discloses the food or beverage ingredient container lid of claim 1 and further discloses wherein only the uppermost layer of the liner is non-perforated (Fig 5; 2 is non-perforated and is the most uppermost; the perforations are formed on 3, not 2; col. 2 lines 49-51).
Regarding Claim 32 Risch as modified discloses the food or beverage ingredient container lid of claim 1 and further discloses wherein an uppermost portion of the at least one perforated lower layer (3) in use becomes an uppermost portion of the liner after detaching the at least one non-perforated upper layer (2, lower part of Fig. 6 and Fig. 7; col. 3 lines 28-33; when 2 is removed, 3 remains on the container rim and become the uppermost layer).



Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. Applicant argues that Risch “does not disclose or provide a reason for this feature” referring to the perforations. Examiner disagrees, Column 1 lines 26-41 and Column 3 lines 30-34 describe the perforations are used to vent headspace gases from the interior of the container to prevent blowouts of the contents inside of the container. Risch is silent to the size of the perforations but does disclose “the size of the perforations is made large enough to provide for the passage of the gases but small enough to keep the particles of the packages product within the container”, Col. 2 lines 55-58. Walsh does teach the total diameter of the perforations to be within the claimed range as discussed in the rejection above. Applicant argues that the total length of diameters is the diameter of each perforation added together, that is not what is claimed. Applicant claims a total length of diameters of the at least four perforations (the length of each diameter), not the total cumulative length of the at least four perforations which is also recited in the specification. Thus, the combination of Risch and Walsh discloses the lid of claim 1. Applicant further discussed the cumulative length of 5 perforations, this is a moot point as cumulative length of the diameters is not claimed. Additionally, as applicant has only claimed at least four perforations and not only four perforations it is immaterial that Walsh appears for have five perforations. A person having ordinary skill in the art would find it obvious to have perforations in the claimed range as it allows gas to escape but not the contents of the container.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735